United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 18-2615
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                             Benny Lee Jackson

                    lllllllllllllllllllllDefendant - Appellant
                                    ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                                ____________

                          Submitted: March 6, 2019
                           Filed: March 11, 2019
                               [Unpublished]
                               ____________

Before BENTON, BOWMAN, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
       Benny Lee Jackson appeals the sentence the district court1 imposed after he pled
guilty to a firearm offense. Having jurisdiction under 28 U.S.C. § 1291, this court
dismisses the appeal.

       Counsel has moved for leave to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable. The
district court accepted the parties’ binding Federal Rule of Criminal Procedure
11(c)(1)(C) plea agreement, and imposed a sentence pursuant to the plea agreement.
This court concludes that the appeal waiver is enforceable, as the record demonstrates
that Jackson entered into the plea agreement and the appeal waiver knowingly and
voluntarily, his challenge to the sentence falls within the scope of the appeal waiver,
and no miscarriage of justice would result from enforcing the waiver. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review); United States v.
Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be enforced
if appeal falls within scope of waiver, defendant knowingly and voluntarily entered
into waiver and plea agreement, and enforcing waiver would not result in miscarriage
of justice).

      This court has reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), and found no non-frivolous issues outside the scope of the appeal
waiver.

      The appeal is dismissed. Counsel’s motion to withdraw is granted.
                       ______________________________




      1
        The Honorable Audrey G. Fleissig, United States District Judge for the Eastern
District of Missouri.

                                         -2-